     Case 3:20-cv-00128-DPM-PSH Document 20 Filed 08/18/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


KIMBERLY JACKSON                                                       PLAINTIFF
ADC #708864

v.                        No: 3:20-cv-00128 DPM-PSH


NICOLE LANG, et al.                                                DEFENDANTS


                                     ORDER

      Before the Court is a motion in limine filed by Plaintiff Kimberly Jackson

(Doc. No. 16) and a response filed by the defendants (Doc. No. 17). Jackson’s

motion is denied without prejudice as premature.        Jackson should not submit

evidence to the Court unless it is attached to a motion for summary judgment or in

response to a motion for summary judgment, or if the court orders such evidence be

submitted. See Doc. No. 4 at 3. This case is in an early stage, and no deadlines have

been set for dispositive motions.

      IT IS SO ORDERED this 18th day of August, 2020.




                                       UNITED STATES MAGISTRATE JUDGE
